02-10-113-CV














 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00113-CV
 
 



MARTIN B. SMITH, TONI E. SMITH, AND MARTHA
   A. SMITH


 


APPELLANTS



                                                                                                                             
V.
 



LAW OFFICE OF DALE A. BURROWS, P.C., AND
   JP MORGAN CHASE BANK, N.A.


 



APPELLEES



 
                                                                                                                             
------------
 
FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          
          On
January 29, 2010, the trial court signed a post-judgment garnishment to collect
on a summary judgment entered in favor of Appellee Law Office of Dale A.
Burrows.  Appellants Martin B. Smith, Toni
E. Smith, and Martha Smith thereafter timely filed a motion for new trial and a
notice of appeal in both the underlying summary judgment case[2]
and this garnishment case.  Appellants
filed appellate briefs in both cases.  In
the summary judgment case, which is being disposed of today in a separate
opinion, we reversed the trial court’s summary judgment and remanded the case
to the trial court for further proceedings.
Here, after Appellants filed their
appellate brief, arguing in four issues that the trial court erred by granting the
garnishment, Appellee filed a two-page response stating that it had “agreed to
a reversal of the trial court’s summary judgment in favor of Appellee and a
remand of the case to the trial court for further proceedings” and that because
“[a] reversal of the summary judgment would necessitate a reversal of the
garnishment as well,”  “Appellee, therefore,
agrees to a reversal and remand of this case.”  Based on our disposition in the summary
judgment case and Appellee’s agreement to a reversal of the garnishment
judgment, we also reverse the trial court’s judgment of garnishment and remand
it to the trial court for further proceedings. 
See Tex. R. App. P. 43.2(d); see also Graham Gen. Hosp. v. Phillips,
No. 02-03-00231-CV, 2003 WL 22251455, at *1 (Tex. App.––Fort Worth Oct. 2,
2003, no pet.) (mem. op.) (reversing and remanding upon parties’ agreed motion
to reverse and remand).
 
 
SUE WALKER
                                                                   JUSTICE
 
PANEL: 
LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.
 
DELIVERED:  October
14, 2010




[1]See Tex. R. App. P. 47.4.
 


          [2]The
appeal from the summary judgment was docketed as case number 02-10-00112-CV.